THE THIRTEENTH COURT OF APPEALS

                                    13-17-00004-CV


                    James H. Hite, Jimbeth Hite and WANOP, LLC
                                         v.
                          John Ackers and Susan Ackers


                                  On appeal from the
                     197th District Court of Willacy County, Texas
                          Trial Cause No. 2016-CV-0337-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are taxed against appellants.

      We further order this decision certified below for observance.

March 2, 2017